DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 81-101, 104 and 105 drawn to a multimeric polypeptide comprising at least one heterodimer comprising a first polypeptide comprising a peptide epitope; a first major histocompatibility complex (MHC) polypeptide; and a second polypeptide comprising a second MHC and wherein the first and/or the second polypeptide comprises one or more immunomodulatory polypeptides, optionally, wherein the multimeric polypeptide comprising an immunoglobulin (Ig) Fc polypeptide or a non-Ig scaffold, wherein at least one or more immunomodulatory polypeptide is a variant CD86 polypeptide comprising an amino acid sequence having at least 85% amino acid sequence identity as set forth in one of SEQ ID NOs: 1, 2 and 4; and a composition comprising the multimeric polypeptide and a pharmaceutically acceptable excipient and a method of modulating the activity of an epitope-specific T cell comprising contacting the T cell with the multimeric polypeptide; and the nucleic acid encoding the multimeric polypeptide, expression vector, host cell. 
Group II, claims 101 and 103, drawn to a method of treating cancer, an autoimmune disease, or a pathogen infection in an individual comprising administering a multimeric polypeptide.
	Group III, claim 106, drawn to a variant CD86 immunomodulatory polypeptide comprising an amino acid sequence having at least 85% amino acid sequence identity as set forth in one of SEQ ID NOs: 1, 2 and 4, optionally wherein the variant comprises a substitution of one or more of N61, D66, W70, H91, F33, Q35, V41, L72 and Y59.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
 The species of the first MHC polypeptide and the second MHC polypeptide: beta-2 microglobulin polypeptide, MHC class I heavy chain polypeptide, MHC class III alpha chain polypeptide, MHC class II beta chain polypeptide (see claims 85 and 86)	
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
That is to say:
 Applicant shall elect one species for the first MHC polypeptide and one species for the second MHC polypeptide
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 81-83
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The species of variant CD86 polypeptides having at least 85% amino acid sequence identity to SEQ ID NO:1, 2 or 4 (see claims 82, 83, 90, 91, 92 and 106)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
That is to say:
 Applicant shall elect SEQ ID NO:1 OR SEQ ID NO:2 OR SEQ ID NO:4 AND
Applicant shall elect three amino acid residues wherein a substitution occurs (i.e. H91, N61, D66, W70, F33, Q35, V41, L72, Y59) AND if amino acid residue H91 is one of the three amino acid residues elected, Applicant shall further elect 2 amino acid residues that replace H91 in Claim 92.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  81-83
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-III lack unity of invention because PCT rules do not provide for using the first claimed product in more than one method of use.  See PCT Article 17(3)(a)  and § 1.476(c).   

 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647
5/11/2022